       Case 2:21-cv-00019-WBV-DMD Document 1 Filed 01/07/21 Page 1 of 4




                            UNITED STATE DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

         ROBERT MYERS
             Plaintiff
                                                        Civil Action No.: 2:21-cv-00019

         v.
                                                        Judge:

         WALMART INC., and
                                                        Magistrate:
         WAL-MART CLAIMS SERVICES,
         INC.
              Defendants

                                  COMPLAINT FOR DAMAGES
                                  ( JURY TRIAL REQUESTED)

       Robert Myers, plaintiff herein and a citizen and domiciliary of Louisiana, respectfully

moves and represents as follows:

                                                   1.

       There is diversity jurisdiction in this matter, inasmuch as plaintiff is a citizen of Slidell,

Louisiana, and defendants are citizens of Delaware and Arkansas, and the amount in controversy,

exclusive of attorney fees, interest, and costs, is in excess of $75,0000.

                                                  2.

       There is venue in this matter in the Eastern District of Louisiana inasmuch as the wrongful

actions of defendants complained of herein occurred in Slidell, Louisiana.

                                                   3.

       Made defendants herein:

       1. WALMART INC., a business corporation domiciled in Delaware, and author-

              ized to do and doing business within the jurisdiction of this Honorable Court;



                                                   1
       Case 2:21-cv-00019-WBV-DMD Document 1 Filed 01/07/21 Page 2 of 4




        2. WALMART CLAIMS SERVICES, INC., a business corporation domiciled in

            Arkansas, and authorized to do and doing business within the jurisdiction of this

            Honorable Court.

                                                 4.

        On or about January 10, 2020, plaintiff was entering the Walmart Supercenter #912, located

at 6000 Bullard Ave., New Orleans, LA 70128, attempting to retrieve a shopping cart near the en-

trance. With no warning or notice, plaintiff was struck by a large line of shopping carts pushed by

a Walmart employee. Plaintiff fell to the ground and immediately began to experience pain, espe-

cially on his left side.

                                                 5.

        As a result of the above described incident, plaintiff has suffered severe and life-altering

injuries that required ongoing medical treatment.

                                                 6.

        Upon information and belief, Defendants were at the date and place above described, oper-

ating the Walmart Supercenter #912, located at 6000 Bullard Ave., New Orleans, LA 70128, who

knowingly hired, trained, supervised, and2: employed the employee pushing the line of shopping

carts that struck plaintiff.

                                                 7.

        The injuries suffered by plaintiff were caused by the fault and or neglect of defendants

herein as follows:




                                                 2
      Case 2:21-cv-00019-WBV-DMD Document 1 Filed 01/07/21 Page 3 of 4




       1. Negligence in hiring employees who were capable of fulfilling their duties with-

           out injuring customers, including safely moving multiple shopping carts without

           incident;

       2. Negligence in failing to properly train employees in how to safely move multiple

           shopping carts and keep a lookout for customers;

       3. Negligence in supervising employees to ensure that customers are not injured,

           particularly when multiple shopping carts are being moved;

       4. Negligence in failing to inspect the shopping carts and any device used to push

           multiple carts at once to ensure that they were in proper working order and not,

           in fact, damaged and dangerous;

       5. Negligence in moving multiple shopping carts;

       6. Negligence in failing to keep a proper lookout for customers and failing to see

           what should have been seen when moving multiple shopping carts;

       7. Such other acts and omissions as will be shown at trial, all of which were in con-

           travention of the exercise of due care, prudence and the laws of Louisiana.

                                                 8.

       As a result of the above and foregoing, plaintiff suffered past and future physical and mental

pain and anguish, past and future total or partial disability, past and future lost income, past and

future medical expenses, and past and future loss of enjoyment of life.

                                                 9.

       The full extent of plaintiff’s injuries and damages is not yet known, but it is clear that the

amount necessary to compensate plaintiff for his injuries is above $75,000.00.




                                                 3
       Case 2:21-cv-00019-WBV-DMD Document 1 Filed 01/07/21 Page 4 of 4




                                                   10.

       Plaintiff requests a jury trial on all issues triable by jury herein.

       WHEREFORE, plaintiff, Robert Myers, prays that, after due proceedings be had, there be

judgment in his favor and against defendants, WALMART INC. and WALMART CLAIMS SER-

VICES, INC., jointly or as their respective liabilities may otherwise be shown to exist, for plaintiff’s

general damages, special/punitive damages, for his costs expended herein, for pre-judgment inter-

est from the date of plaintiff’s filing of the lawsuit, and post-judgment interest on the judgment at

the rate allowed by law, for trial by jury, and for such other and further relief, both at law and in

equity, to which plaintiff may show himself justly entitled.

                                                         Respectfully submitted:

                                                         /s/ S. Eliza James
                                                         ___________________________
                                                         Forrest Cressy & James, LLC
                                                         Byron Miller Forrest (#35480)
                                                         S. Eliza James (#35128)
                                                         1222 Annunciation Street
                                                         New Orleans, Louisiana 70130
                                                         Telephone: 504-605-0777
                                                         Facsimile: 504-322-3884
                                                         byron@fcjlaw.com
                                                         Attorneys for Robert Meyers




                                                    4
